  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 1 of 19 PageID #:631



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


Gzim Selmani,                                )
                                             )
             Plaintiff,                      )
                                             )
                                             )
                                             )
     v.                                      ) No. 20-cv-2097
                                             )
                                             )
Village of Bartlett, et al.,                 )
                                             )
                Defendants.                  )
                                             )


                          Memorandum Opinion and Order

     Plaintiff Gzim Selmani, a police officer employed by the

Village of Bartlett Police Department, brings this action against

Defendants—the Village of Bartlett (the “Village”), the Village

President,       and    several     Bartlett     Police   Department   officials—

seeking damages stemming from the Village’s decision to put Mr.

Selmani    on    unpaid       medical   leave    in   2019   after   psychological

symptoms     caused       by    a   2014    training      incident    intensified.

Defendants       move    to    dismiss     Mr.   Selmani’s    six-count    Amended

Complaint in its entirety [44].                  For the reasons that follow,

Defendants’ motion is granted in part and denied in part.

                                           I.

     In reviewing the sufficiency of a complaint pursuant to a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 2 of 19 PageID #:632



I “accept all well pled facts as true and draw all permissible

inferences in favor of the plaintiff.”           Agnew v. Nat’l Collegiate

Athletic Ass’n, 683 F.3d 328, 334 (7th Cir. 2012).               To survive a

motion to dismiss, the complaint must state a claim “that is

plausible     on    its   face”    after    conclusory      allegations      are

disregarded.       W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670,

675 (7th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678–

79 (2009)).

     Mr. Selmani was hired as a police officer by the Village of

Bartlett Police Department in September 2012.             In August 2014, he

accepted an assignment as a member of the Specialized Police

Emergency Action Response (“SPEAR”) team.             Mr. Selmani took part

in a SPEAR team training exercise involving simulated ammunition

on or about August 11, 2014.          After the exercise had concluded,

Mr. Selmani removed his protective equipment.             Mr. Selmani’s team

members, including several of the defendants, then instructed Mr.

Selmani to re-enter the training room and subsequently fired thirty

to fifty rounds of simulated ammunition from their AR-15 rifles at

Mr. Selmani at close range.         As a result of this incident, which

Mr. Selmani characterizes as “hazing,” Mr. Selmani suffered both

physical and emotional injuries.           He alleges that he “struggled

for years from recurring and disturbing nightmares and flashbacks

of the traumatic event.”       ECF No. 37 ¶ 23.



                                       2
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 3 of 19 PageID #:633



     Mr.   Selmani    resigned    from      the   SPEAR    team   in   2017,   and

ultimately reported the incident to his employer in early 2019.

He sought counseling at that time, and as a result, he was

eventually diagnosed with Post-Traumatic Stress Disorder (“PTSD”)

and other psychological disorders.           In February 2019, Mr. Selmani

requested that he be put on paid leave.                   Instead, purportedly

without explanation, the Village placed Mr. Selmani on unpaid leave

in May 2019 and subsequently ceased providing employee benefits

such as health care.      Mr. Selmani complains that he is entitled to

a year of salary and other benefits under the Public Employee

Disability Act (“PEDA”), 5 Ill. Comp. Stat. 345/1, but that the

Village did not initially inform Mr. Selmani that he was eligible

for those benefits, and then denied his application for reasons of

timeliness and process.

     The operative Amended Complaint (the “complaint”) was filed

in October 2020 after I granted a motion to dismiss the initial

complaint.    See ECF No. 33.        The Amended Complaint asserts six

causes of action, including both federal claims pursuant to 42

U.S.C. § 1983 and state-law claims. Defendants now move to dismiss

the complaint in its entirety.

                                      II.

     In Count I, Mr. Selmani brings a claim for due process

violations pursuant to 42 U.S.C. § 1983.             Specifically, he claims

that he was deprived of due process when he was placed on unpaid

                                       3
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 4 of 19 PageID #:634



leave without a pre-decision hearing or other opportunity to be

heard.

     Due process claims such as Mr. Selmani’s present two “basic

legal questions”:      “(1) is there a property or liberty interest

protected by due process; and (2) if so, what process is due, and

when must that process be made available?”              Bradley v. Vill. of

Univ. Park, 929 F.3d 875, 882 (7th Cir. 2019) (citing Simpson v.

Brown County, 860 F.3d 1001, 1006 (7th Cir. 2017)).                  Defendants

argue that Mr. Selmani has failed to allege the first element—a

protected property interest.            “The basic characteristic of a

property interest is the continued flow of benefits, which may not

be interrupted without an opportunity to be heard.”                    Ceko v.

Martin, 753 F. Supp. 1418, 1423 (N.D. Ill. 1990).                  “For public

employees, a ‘protected property interest in employment can arise

from a state statute, regulation, municipal ordinance, or an

express or implied contract.’”          Bradley, 929 F.3d at 882 (citing

Crull v. Sunderman, 384 F.3d 453, 460 (7th Cir. 2004)).

     In    his   Amended   Complaint,      Mr.   Selmani   asserts    that   the

property interest in his employment stems from three independent

sources:    (1) an Illinois state statute, 65 Ill. Comp. Stat. 5/10-

2.1-17, (2) the Collective Bargaining Agreement (“CBA”) that was

in effect at the time, and (3) the PEDA statute.              I turn first to

the Illinois state statute, which provides:



                                       4
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 5 of 19 PageID #:635



     Except as hereinafter provided, no officer or member of

     the   fire    or      police   department      of   any      municipality

     subject      to    this   Division       2.1   shall    be    removed   or

     discharged except for cause, upon written charges, and

     after an opportunity to be heard in his own defense. The

     hearing shall be as hereinafter provided, unless the

     employer and the labor organization representing the

     person have negotiated an alternative or supplemental

     form of due process based upon impartial arbitration as

     a   term   of     a   collective     bargaining        agreement.     Such

     bargaining        shall   be    mandatory       unless       the   parties

     mutually agree otherwise. Any such alternative agreement

     shall be permissive.

65 Ill. Comp. Stat. Ann. 5/10-2.1-17.

     Defendants deny that the statute creates a property interest

in Mr. Selmani’s position.           First, they contend that the statute

does not apply by its terms because Mr. Selmani was placed on

unpaid leave, not “removed” or “discharged.”                  It is true that the

statute does not provide any explicit protections regarding leaves

or suspensions.         See Spring-Weber v. City of Chicago, No. 16 C

8097, 2017 WL 1316267, at *5 (N.D. Ill. Apr. 10, 2017) (contrasting

65 Ill. Comp. Stat. 5/10-2.1-17 with another statute explicitly

referring to suspensions).           However, “[e]ven in the absence of

explicit statutory protection, . . . removal or suspension—even a

                                          5
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 6 of 19 PageID #:636



suspension    with      pay—from    a    statutorily    protected    employment

position ‘might produce . . . economic effects that trigger the

protection of the Due Process Clause.’”             Luellen v. City of East

Chicago, 350 F.3d 604, 613-14 (7th Cir. 2003) (citing Townsend v.

Vallas, 256 F.3d 661, 676 (7th Cir. 2001)).               In such cases, the

due process clause is implicated where “the property lost due to

the suspension is so integral to the employee’s position such that

loss of the property could be deemed a loss of the employee’s

position.”     Spring-Weber, 2017 WL 1316267, at *5.

       In Ceko v. Martin, for example, a 911 police dispatcher

complained that he was deprived of due process when he was placed

on an unpaid medical leave of absence without an opportunity to

contest the decision. 753 F. Supp. at 1421. The dispatcher argued

that his property right arose from another Illinois statute that

provided    that    a    police    employee     could   not   be    “removed     or

discharged, or suspended . . . except for cause.”                  Id. at 1422.

The court found that while the dispatcher was not suspended or

removed “in the strict sense of the term,” his due process rights

were   implicated       because    “he   was   effectively    deprived   of    his

salary.”     Id. at 1422-23.       The court explained:       “The interest in

continued employment would be hollow indeed if it did not secure

payment, the primary benefit of being employed.”               Id. at 1423.

       Here, just like the plaintiff in Ceko, Mr. Selmani was placed

on unpaid leave.        The denial of Mr. Selmani’s salary constituted

                                          6
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 7 of 19 PageID #:637



an effective denial of his employment, which is protected under 65

Ill. Comp. Stat. 5/10-2.1-17.         Accordingly, although Mr. Selmani

was placed on unpaid leave rather than removed or terminated, he

has adequately alleged a protected property interest.                   See also

Spring-Weber, 2017 WL 1316267, at *5 (fire paramedic placed on

involuntary medical leave had property interest in employment

under 65 Ill. Comp. Stat. 5/10-2.1-17 despite statute’s failure to

mention suspension or leave); Bauchard v. Martin, No. 91 C 7839,

1993 WL 79259, at *4 (N.D. Ill. Mar. 16, 1993) (police officer

placed on involuntary leave of absence had protected property

interest in employment).          Because I conclude that Mr. Selmani

alleged a property interest stemming from the Illinois statute, I

need not consider whether the CBA or the PEDA statute also creates

a property interest.

     Defendants     also    argue    that    applicable     CBA    includes      a

grievance   procedure      that   effectively    supersedes       the   Illinois

statute such that the statute does not provide Mr. Selmani with a

protectable property interest.         Defendants point to the statutory

language:   “[N]o officer or member of the . . . police department

. . . shall be removed or discharged except for cause, upon written

charges, and after an opportunity to be heard in his own defense.

The hearing shall be as hereinafter provided, unless the employer

and the labor organization representing the person have negotiated

an alternative or supplemental form of due process based upon

                                       7
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 8 of 19 PageID #:638



impartial   arbitration     as    a    term    of   a   collective    bargaining

agreement.”     65 Ill. Comp. Stat. 5/10-2.1-17 (emphasis added).                By

its    terms,   however,   the    statute      simply    provides    that   labor

organizations may negotiate for an arbitration proceeding instead

of a hearing in the form specified by the statute.              The provision

does not, as Defendants seem to contend, provide that where a CBA

includes a grievance procedure, there is no longer any need to

remove police officers “for cause, upon written charges, and after

an opportunity to be heard.”           See Parisi v. Jenkins, 603 N.E.2d

566,   572-73   (Ill.   App.     Ct.   1992)    (labor    agreement   provision

allowing for termination without an opportunity to be heard was

“clearly inconsistent with section 10-2.1-17,” which controlled).

Accordingly, the CBA here does not and cannot abrogate the property

interest afforded by the statute.

       Finally, Defendants argue that Count I should be dismissed

because Mr. Selmani has adequate state-law remedies for the alleged

due process deprivations, including the right to challenge by way

of a common-law writ of certiorari or writ of mandamus.                      Mr.

Selmani correctly notes, however, that this argument is foreclosed

by the Seventh Circuit’s recent decision in Bradley v. Village of

University Park, which held in the context of procedural due

process claims that “the simultaneous violation of both federal

and state law does not provide defendants with a defense to



                                        8
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 9 of 19 PageID #:639



liability, nor does the existence of a state remedy bar aggrieved

plaintiffs from pursuing federal claims.”            929 F.3d at 884.

     Because I find that Mr. Selmani has adequately alleged a

protected property interest in his position, I decline to dismiss

Count I.

                                     III.

     In Count II, Mr. Selmani brings a Monell claim under 42 U.S.C.

§ 1983.     Monell   stands    for   the    proposition     that   “[w]hile      a

municipality is not vicariously liable under § 1983 for the acts

of its employees, a constitutional deprivation may be attributable

to a municipality ‘when execution of a government’s policy or

custom . . . inflicts the injury.’” Montano v. City of Chicago,

535 F.3d 558, 570 (7th Cir. 2008) (citing Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 694 (1978)).          In order to maintain a Monell

claim against a municipality, a plaintiff must establish either

“(1) an express policy that, when enforced, causes a constitutional

deprivation; or (2) that the constitutional injury was caused by

a person with final policymaking authority.”            Id. (citing Gable v.

City of Chicago, 296 F.3d 531, 537 (7th Cir. 2002)).

     Defendants argue that Mr. Selmani’s Monell claim must be

dismissed because he does not allege an underlying constitutional

deprivation.    See Houskins v. Sheahan, 549 F.3d 480, 493–94 (7th

Cir. 2008) (Monell claim failed where plaintiff did not “establish

that she was deprived of a constitutional right”); King v. East

                                       9
    Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 10 of 19 PageID #:640



St. Louis School Dist. 189, 496 F.3d 812, 817 (7th Cir. 2007) (“It

is well established that there can be no municipal liability based

on an official policy under Monell if the policy did not result in

a    violation       of   [the   plaintiff’s]     constitutional       rights.”).

However, as noted above, Mr. Selmani has adequately alleged a due

process violation.         Accordingly, I cannot dismiss the Monell claim

on that basis.

       Defendants also move to strike Count II’s prayer for punitive

damages against Defendant Kevin Wallace, the President of the

Village, and Defendant Patrick Ullrich, the Police Chief of the

Village.        In    that   respect,    Defendants’      motion    is   granted.

“[P]unitive damages are not recoverable under a Monell claim.”

Awalt v. Marketti, No. 11 C 6142, 2012 WL 1161500, at *12 (N.D.

Ill. Apr. 9, 2012) (citing Newport v. Fact Concerts, Inc., 453

U.S. 247 (1981)); see also Brigham v. Coles Cty., No. 19-CV-1300,

2020 WL 6946447, at *7 (C.D. Ill. Nov. 25, 2020) (striking prayer

for punitive damages against individuals for Monell claims).1

                                        IV.

       Both Count I and Count II were asserted against the Village,

Mr. Wallace, and Mr. Ullrich. Defendants assert that to the extent




1 I need not strike the prayer for punitive damages in Count I as
Mr. Selmani has clarified that those damages are sought from
Defendants Ullrich and Wallace only in their individual
capacities, rather than in their official capacities, such that
Monell is not implicated. See ECF No. 47 at 19; ECF No. 48 at 13.
                                         10
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 11 of 19 PageID #:641



Mr. Wallace and Mr. Ullrich were sued in their official capacities,

those claims should be dismissed as duplicative of the claims

against the Village.      I agree.    Official-capacity suits are simply

“another way of pleading an action against an entity of which an

officer is an agent.”       Monell, 436 U.S. at 690 n.55.         Accordingly,

because the Village has also been named as a defendant, the claims

against Mr. Ullrich and Mr. Wallace are duplicative and are

properly dismissed.         See Colon v. McLaughlin, No. 16-cv-10581,

2018 WL 4898880, at *2 n.2 (N.D. Ill. Oct. 9, 2018).

                                       V.

     In his third claim, Mr. Selmani seeks a declaratory judgment

that Defendants have violated PEDA, 5 Ill. Comp. Stat. 345/1. That

Act provides in relevant part:

     Whenever an eligible employee suffers any injury in the

     line of duty which causes him to be unable to perform

     his duties, he shall continue to be paid by the employing

     public entity on the same basis as he was paid before

     the injury . . . during the time he is unable to perform

     his duties due to the result of the injury, but not

     longer than one year in relation to the same injury . .

     . .

5 Ill. Comp. Stat. 345/1(b).

     Defendants     argue    that   because    the   statute    says   that       an

eligible employee should “continue to be paid . . . on the same

                                       11
     Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 12 of 19 PageID #:642



basis as he was paid before the injury,” it does not apply to cases

such as Mr. Selmani’s, where the injured employee claims to be

unable to perform his job duties only some time after the injury

took place.        I disagree.       Illinois courts have repeatedly held

that PEDA entitles an employee to a year of pay “during the time

he is unable to perform his duties,” even if the incapacity does

not occur in the calendar year following the injury.                  See Bahr v.

Bartlett Fire Protection Dist., 889 N.E.2d 760, 765–66 (Ill. App.

Ct. 2008); Albee v. City of Bloomington, 849 N.E.2d 1094, 1097

(Ill. App. Ct. 2006).2           The statute’s use of the word “continue”

does not suggest otherwise, as the employee is meant to continue

to    be   paid   after    he   is   incapacitated,     and   neither    does   the

statute’s requirement that the benefits be paid at the employee’s

compensation rate “before the injury.”                See Bahr, 889 N.E.2d at

764.




2 Defendants attempt to distinguish Albee and Bahr because the
plaintiffs in those cases experienced an initial period of
incapacity immediately after the injury, returned to work, and
then experienced a subsequent period of incapacity related to the
initial injury.   Bahr, 889 N.E.2d at 762; Albee, 849 N.E.2d at
1096. I am not convinced, however, that the fact that Mr. Selmani
did not take time off of work immediately after the injury
meaningfully distinguishes his case, especially given the courts’
reasoning that a “use-it or lose-it” interpretation of the statute
“is contrary to the legislative intent as evidenced by the
statute’s plain language.”     Bahr, 899 N.E.2d at 766; see also
Albee, 849 N.E.2d at 1097 (“[A]n officer who is able to return to
work should not be given an incentive not to return, with the ‘use-
it-or-lose-it’ argument that the year of continuing compensation
begins to run immediately.”).
                                          12
    Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 13 of 19 PageID #:643



       Defendants also contend that Mr. Selmani’s PEDA claim is

barred by the five-year statute of limitations. See 735 Ill. Comp.

Stat. 5/13-205.        They argue that the cause of action accrued at

the time of the 2014 injury, especially given that Mr. Selmani

alleges he experienced immediate symptoms, see, e.g., ECF No. 37

¶ 23. But a limitations period generally “begins to run when facts

exist that authorize one party to maintain an action against

another.”      Feltmeier v. Feltmeier, 798 N.E.2d 75, 85 (Ill. 2003).

PEDA requires not just that an employee suffer an injury, but that

he suffer an injury that “causes him to be unable to perform his

duties,” 5 Ill. Comp. Stat. 345/1(b).            Mr. Selmani alleges that it

was not until 2019 that he had to miss work as a result of his

injury.      See ECF No. 37 ¶ 90.         Accordingly, I conclude that Mr.

Selmani plausibly alleged his claim accrued at the time he became

incapacitated in 2019.         Claim III may proceed.

                                        VI.

       Mr. Selmani next asserts, in Count IV, an Illinois state law

claim for a writ of certiorari, seeking judicial review of the

Village’s denial of Mr. Selmani’s PEDA benefits.3

       “The common law writ of certiorari provides a means whereby

a party who has no avenue of appeal or direct review may obtain


3Mr. Selmani does not appear to seek judicial review of any alleged
due process violations in this count; accordingly, I need not
consider Defendants’ arguments on that point. See ECF No. 44 at
12.
                                         13
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 14 of 19 PageID #:644



limited review over action by a court or other tribunal exercising

quasi-judicial functions.”         Reichert v. Ct. of Claims, 786 N.E.2d

174, 177 (Ill. 2003).         “The purpose of certiorari review is to

have the entire record of the inferior tribunal brought before the

court to determine, from the record alone, whether the tribunal

proceeded according to applicable law.”             Id.

       Defendants argue that a writ of certiorari would be improper

here because there was no underlying quasi-judicial proceeding for

this court to review.       I decline, however, to dismiss the claim on

that    basis.      There     is   no    absolute     requirement      that       an

administrative hearing precede a petition for a writ of certiorari.

See Meylor v. Boys, 427 N.E.2d 1023, 1024-25 (Ill. App. Ct. 1981).

Mr. Selmani has asserted that there is a “record of proceedings .

. . pertaining to entry of [the] decision” to deny him PEDA

benefits, ECF No. 37 ¶ 108, and, if that is true, the court can

determine from the record “whether there is any evidence fairly

tending to support the order [or whether] it is palpably or

manifestly against the weight of the evidence.” Jones v. Lazerson,

561 N.E.2d 151, 154 (Ill. App. Ct. 1990) (citing Nowicki v.

Evanston Fair Hous. Review Bd., 338 N.E.2d 186, 188 (Ill. 1975)).

Accordingly, I decline to dismiss Count IV.

                                     VII.

       In Count V, Mr. Selmani asserts a claim under the Attorneys

Fees in Wage Actions Act (the “Fee Act”), 705 Ill. Comp. Stat.

                                        14
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 15 of 19 PageID #:645



225/1, seeking attorneys’ fees in connection with Mr. Selmani’s

“wages earned and due and owing” in the amount of $80,639.20. That

figure corresponds to the benefit Mr. Selmani claims he is owed

under PEDA for the period of May 22, 2019 to May 22, 2020.                   ECF

No. 37 Ex. B.

     The Fee Act provides, in its entirety:

     Whenever a mechanic, artisan, miner, laborer, servant or

     employee brings an action for wages earned and due and

     owing according to the terms of the employment, and

     establishes by the decision of the court or jury that

     the amount for which he or she has brought the action is

     justly due and owing, and that a demand was made in

     writing at least 3 days before the action was brought,

     for a sum not exceeding the amount so found due and

     owing, then the court shall allow to the plaintiff a

     reasonable attorney fee of not less than $10, in addition

     to the amount found due and owing for wages, to be taxed

     as costs of the action.

705 Ill. Comp. Stat. 225/1.

     Defendants     first    argue    that   Mr.   Selmani    cannot    recover

attorneys’ fees because PEDA benefits are statutory disability

benefits rather than “wages earned and due and owing” for work

actually performed as required by the Fee Act. But Illinois courts

do not interpret “wages” so narrowly; indeed, fees have been

                                       15
     Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 16 of 19 PageID #:646



awarded under the Fee Act where the plaintiff sought PEDA benefits.

See Bahr, 889 N.E.2d at 768–69; cf. Vendetti v. Compass Env’t,

Inc., No. 06 C 3556, 2008 WL 1774983, at *7 (N.D. Ill. Apr. 16,

2008) (“[T]here is nothing in the Fee Act limiting the definition

of     ‘wages’    to   include     only       compensation    for   work    actually

performed.”).          Accordingly,       I    decline   to   conclude     that   PEDA

benefits are not “wages” under the Fee Act.

        Second, Defendants contend that defects in the plaintiff’s

demand letter foreclose his claim under the Fee Act.                     They argue

that because the demand letter, which was sent on March 20, 2020,

sought benefits continuing to the then-future date of May 22, 2020

(one year after Mr. Selmani stopped working), it was not a demand

for wages then “due and owing,” and accordingly did not comply

with the Fee Act’s demand requirements.                   See ECF No. 44 at 14.

When read in the context of the prior clause, however, the Fee Act

requires only that the demand be made for a sum not exceeding the

amount “found due and owing” “by the decision of the court or

jury.”      705 Ill. Comp. Stat. 225/1 (emphasis added).                 It does not

impose a requirement that the plaintiff request only benefits due

at the time of the demand; rather, it establishes the demand amount

as a threshold above which the factfinder at an eventual trial

must award damages in order for a plaintiff to be eligible to

collect fees.          See, e.g., Catania v. Local 4250/5050 of the

Communic’ns Workers of Am., 834 N.E.2d 966, 974 (Ill. App. Ct.

                                              16
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 17 of 19 PageID #:647



2005) (“A plaintiff can only recover attorneys’ fees under the

statute if the amount recovered at trial is equal to or greater

than the amount contained in the pre-trial demand letter.”).                      In

other words, the time when wages must be found “due and owing” is

at trial, not at the time the demand letter is sent.              Accordingly,

Count V may proceed.

                                     VIII.

     In Count VI, Mr. Selmani asserts a claim for intentional

infliction of emotional distress based on the conduct of three

individual     defendants—Defendants          Steven     Winterstein,       Will

Naydenoff, and Michael Rummell—who were present during the SPEAR

team incident on August 11, 2014. Defendants move to dismiss Count

VIII on the grounds that it is untimely under the applicable one-

year statute of limitations. See 745 Ill. Comp. Stat. 10/8-101(a).

     In Illinois, under the discovery rule, “a cause of action

accrues, and the limitations period begins to run, when the party

seeking relief knows or reasonably should know of an injury and

that it was wrongfully caused.”         Belleville Toyota, Inc. v. Toyota

Motor Sales, U.S.A., Inc., 770 N.E.2d 177, 192 (Ill. 2002).                  Mr.

Selmani argues that it was not until he was diagnosed with PTSD in

June 2019 and it was attributed to the SPEAR team incident that he

first understood his injury’s cause.           ECF No. 47 at 17.       But that

is inconsistent with what he alleged in his complaint. Mr. Selmani

pleaded that after the injury in 2014, he “struggled for years

                                       17
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 18 of 19 PageID #:648



from recurring and disturbing nightmares and flashbacks of the

traumatic event of being a target of his fellow officers, of losing

control, and causing an intense and persisten[t] sense of fear,

humiliation, and shame.”       ECF No. 37 ¶ 23 (emphasis added).           After

years of experiencing psychological symptoms centered around the

SPEAR team incident, it is implausible to suggest that Mr. Selmani

did not know or should not have known that his symptoms were caused

by the event.      That Mr. Selmani consulted a psychiatrist years

later and received a formal diagnosis is inapposite.                See, e.g.,

Hertel v. Sullivan, 633 N.E.2d 36, 41 (Ill. App. Ct. 1994) (that

plaintiff consulted with mental health specialist who helped her

understand cause of injuries years after conclusion of sexually

abusive   relationship      with    priest     did   not   toll    statute        of

limitations under discovery rule).           Nor is it significant that Mr.

Selmani’s symptoms may have worsened over time.                 See Gen. Auto

Serv. Station v. City of Chicago, No. 00 C 0368, 2004 WL 442636,

at *8 (N.D. Ill. Mar. 9, 2004) (“[A] plaintiff’s cause of action

accrues at the time its interest is invaded; the mere fact that

the extent of its damages is not immediately ascertainable does

not postpone the accrual of a plaintiff’s claim.”).               Accordingly,

because the claim is untimely under the applicable statute of

limitations, Count VI is dismissed.




                                       18
  Case: 1:20-cv-02097 Document #: 50 Filed: 01/27/21 Page 19 of 19 PageID #:649



                                       X.

     For the foregoing reasons, Defendants’ motion to dismiss is

granted as to Count VI and denied as to Counts III-V.                  Counts I

and II survive in major part, but are dismissed to the extent they

assert claims against Defendants Ullrich and Wallace in their

official capacities.       The prayer for punitive damages in Count II

is stricken.




                                            ENTER ORDER:


                                            ________________________
                                            Elaine E. Bucklo
                                            United States District Judge
Dated: January 27, 2021




                                       19
